Citation Nr: 0427001	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  97-11 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active military service from May 1969 to 
January 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  The 
veteran has appealed to the Board.  This case was previously 
before the Board in December 1997 and July 1999.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if VA has failed to specifically 
discuss the required notice to the appellant of the 
information and evidence necessary to substantiate a claim, 
to indicate what portion of any such information or evidence 
is to be provided by which party, and failed to discuss 
whether the documents that it referenced, or any other 
document in the record satisfied that requirement, VA did not 
satisfy the standard erected by the VCAA.  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

None of the RO's post November 2000 correspondence to the 
veteran fully addresses the VCAA notice and duty to assist 
provisions as they pertain to the service connection claim 
currently on appeal, to include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, requiring the VA 
to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans et. al v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Based on these decisions, the Board cannot rectify 
this problem.

Additionally, it appears that there are other reasons for 
remanding the case.  The veteran contends that he has PTSD as 
a result of experiences during the Vietnam War.  Although the 
claims file includes diagnoses of PTSD, it is clear that the 
examiners have heretofore relied on the veteran's own 
unverified history.  In essence, the disputed matter 
concerning service connection for PTSD relates to the 
sufficiency of the evidence corroborating the occurrence of 
an adequate "stressor" during the veteran's service.  
38 C.F.R. § 3.304(f) (2003).  VA often contacts the Center 
for Unit Records Research (CURR) (formerly U.S. Armed 
Services Center for Research of Unit Records) for this type 
of information.  However, the veteran has only provided vague 
and general information regarding his service events.  CURR, 
in May 2000 indicated that the information provided by VA was 
insufficient for conducting meaningful research.  The entire 
blame for this cannot be placed on VA, but must be shared 
with the veteran who has not responded to the RO's request 
for additional information regarding his stressors.  

Since there presently is insufficient information to give the 
CURR to conduct a meaningful search, the veteran's stressors 
are currently either unverified or unverifiable.  The CURR 
maintains an archive of activities of Army units that were 
deployed in Vietnam.  However, they require sufficient detail 
about such things as names of service comrades wounded or 
killed in action or about enemy attacks against specific 
facilities or convoys.  Since the veteran did not respond to 
the RO's May 2000 PTSD stressor letter, there is insufficient 
information to verify his stressors.  The Board notes that 
the duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  Nevertheless, in an 
effort assist the veteran in the development of his claim, he 
should be given another opportunity to provide more specific 
information regarding the in-service events so that further 
investigation can be made to verify the claimed events. 

In addition, the veteran's attorney has suggested that the RO 
check with another agency, the National Archives in College 
Park, Maryland, so that a detailed search for alternative 
sources of records may be conducted.  The records available 
from this branch are not usually retrievable by the names of 
individual service members (these records are instead stored 
at the NPRC).  Rather, the documents in its possession are 
the records of military units (ships, bases, posts, 
regiments, etc.) rather than of individual service members.  
Therefore, any requests should identify the particular unit 
or installation from which records are needed, and the most 
specific dates.

Thereafter, a review of the clinical diagnosis of PTSD should 
be undertaken in light of the difficulties encountered in 
confirming a stressor.  The diagnostic conclusions of record 
were based on information received from the veteran himself 
concerning experiences during military service.  The VA is 
not obligated to accept diagnoses based on uncorroborated 
information.  Wilson v. Derwinski, 2 Vet.App. 614 (1992) and 
Wood, 1 Vet.App. 190 (1991).  Consequently the Board finds 
that, following completion of the additional development 
requested herein, if the RO finds that there is credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the complete record should be reviewed by 
the appropriate examiner.  If PTSD is diagnosed, the 
manifestations should be described in detail, the stressor 
should be identified, and the evidence accepted to document 
the stressor should be indicated.

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the veteran.  Prior to arranging for the veteran to 
undergo examination, the RO should obtain and associate with 
the record all outstanding pertinent medical records from any 
other source(s) or facilities identified by the veteran.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate his 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran has been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), he should be given 
the opportunity to respond.

2.  The RO should contact the veteran and 
request the names, addresses and 
approximate dates of treatment for any 
health care providers, VA or non-VA which 
have treated him for PTSD.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  If the 
RO is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and provide 
him the opportunity to obtain and submit 
the outstanding evidence.

3.  The veteran should again be requested 
to provide specific information 
concerning the claimed in-service 
stressful events that led to his PTSD.  
Such information should include the dates 
and locations of the alleged events, as 
well as the names and units of the 
individuals involved.  The veteran is 
advised that this information is vitally 
necessary, and that he must be as 
specific as possible, since without such 
detailed information, an adequate search 
for verifying information can not be 
conducted.  The veteran should also be 
invited to submit statements from former 
service comrades or others that establish 
the occurrence of his claimed in-service 
stressful experiences. 

4.  After the veteran has been given a 
reasonable time to respond, or if the 
veteran does not respond after a 
reasonable time, the RO should contact 
the National Archives, 8601 Adelphi Rd, 
College Park, MD 20740-6001, or other 
appropriate source and request copies of 
the morning reports for the veteran's 
unit pertinent to the events identified 
in his statement.  The RO should also 
attempt to obtain the operational 
reports, lessons learned statements, or 
any other information regarding 
activities of the veteran's unit or other 
unit identified during the time frame 
cited that would shed light on the events 
related by the veteran.  The request must 
specifically identify the units in which 
the veteran served at the time he served 
in Vietnam.

5.  When the above information has been 
obtained, it should be forwarded to CURR, 
if appropriate, for verification.  Any 
information obtained is to be associated 
with the claims file.  If the case is not 
referred to CURR, the RO should explain 
in the record why the case was not 
referred.

6.  If, and only if stressors have been 
confirmed, the veteran should be afforded 
a VA psychiatric examination.  All 
indicated tests and studies, including 
psychological examination/testing, if 
necessary, are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

The RO must specify for the examiner the 
stressor(s) that it had determined are 
established by the record and the 
examiner must be instructed that only 
those events which have been verified may 
be considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms and whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied, 
all in accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition, of the American 
Psychiatric Association (DSM-IV) as 
required by 38 C.F.R. § 4.130 (2003).  

In rendering a determination as to 
whether the diagnostic criteria for PTSD 
are met, the examiner is instructed that 
only verified combat action (to which a 
claimed in-service stressful experience 
is related) or specifically corroborated 
in-service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such in-service event 
has resulted in PTSD.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  

7.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for an aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the veteran and his 
representative an SSOC and allow them a 
reasonable period of time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




